Exhibit 10.05

Name of Grantee: Thomas B. Barker

WEST CORPORATION

Amended and Restated Restricted Stock Award and Special Bonus Agreement

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Attention: Mr. David Mussman

Ladies and Gentlemen:

The undersigned Grantee (i) acknowledges receipt of an award (the “Award”) of
restricted stock from West Corporation, a Delaware corporation (the “Company”),
under the Company’s 2006 Executive Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan, a copy of which Plan, as in effect on the
date hereof, is attached hereto as Exhibit A; and (ii) agrees with the Company
as follows:

1. Effective Date. Grantee and the Company entered into a Restricted Stock Award
and Special Bonus Agreement (the “Original Agreement”) effective as of
December 1, 2006, which is the date of grant of the Award (the “Grant Date”).
Grantee and the Company have entered into this Amended and Restated Restricted
Stock Award and Special Bonus Agreement (the “Agreement”) as of May 4, 2009 (but
effective as of the Grant Date) to amend and restate the Original Agreement in
its entirety to modify the terms and condition upon which a portion of the Award
shall become vested.

2. Shares Subject to Award. The Award consists of a total of 1,650,000 shares
(the “Shares”) of Class A Common Stock, par value $0.001 per share, of the
Company (“Stock”) with a fair market value on the Grant Date of $1.43 per Share
and $2,359,500 in the aggregate. Of the Shares subject to the Award:

A. 33.33% of the Shares shall be “Tranche 1 Shares”;

B. 22.22% of the Shares shall be “Tranche 2 Shares”; and

C. 44.45% of the Shares shall be “Tranche 3 Shares.”

The Grantee’s rights to the Shares are subject to the restrictions described in
this Agreement and the Plan (which is incorporated herein by reference with the
same effect as if set forth herein in full) in addition to such other
restrictions, if any, as may be imposed by law.

3. Nontransferability of Shares. The Shares acquired by the Grantee pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided in the Stockholder Agreement dated
as of October 24, 2006 among the Grantee, the Company, certain of the Company’s
subsidiaries and certain of the Company’s stockholders (as amended from time to
time, the “Stockholders Agreement”).

 

-1-



--------------------------------------------------------------------------------

4. Forfeiture Risk. If the Grantee’s Employment with the Company and its
subsidiaries ceases for any reason, including death, then (subject to any
contrary provision of this Agreement or any other written agreement between the
Company and the Grantee with respect to vesting and termination of Shares
granted under the Plan) any and all outstanding and unvested Shares acquired by
the Grantee hereunder shall be automatically and immediately forfeited. In
addition, upon an Exit Event, any and all outstanding Tranche 2 Shares and
Tranche 3 Shares that have not previously vested and do not vest as a result of
the Exit Event shall be automatically and immediately forfeited following such
Exit Event, all as provided for in Section 6 of this Agreement. The Grantee
hereby (i) appoints the Company as the attorney-in-fact of the Grantee to take
such actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Shares hereunder, one or
more stock powers, endorsed in blank, with respect to such Shares, and
(iii) agrees to sign such other powers and take such other actions as the
Company may reasonably request to accomplish the transfer or forfeiture of any
unvested Shares that are forfeited hereunder.

5. Certificates. The Company will issue the Grantee a certificate representing
the Shares. If unvested Shares are held in book entry form at any time
thereafter, the Grantee agrees that the Company may give stop transfer
instructions to the depositary, stock transfer agent or other keeper of the
Company’s stock records to ensure compliance with the provisions hereof.

6. Vesting of Shares. The Shares acquired hereunder shall vest during the
Grantee’s Employment by the Company or its subsidiaries in accordance with the
provisions of this Section 6 and applicable provisions of the Plan, as follows:

A. Tranche 1: The Tranche 1 Shares will vest as follows:

20% on and after December 1, 2007;

20% on and after December 1, 2008;

20% on and after December 1, 2009;

20% on and after December 1, 2010; and

20% on and after December 1, 2011.

Notwithstanding the above, 100% of a Grantee’s outstanding and unvested Tranche
1 Shares shall vest immediately upon (i) a Change of Control or (ii) an Initial
Public Offering.

B. Tranche 2 and Tranche 3: The vesting schedule for Tranche 2 and Tranche 3
Shares is subject to the Total Return of the Investors and the Investor IRR as
of an Exit Event or a Sale of the Company, subject to the terms and conditions
of this Section 6.B.

1. Tranche 2 Shares shall become 100% vested upon an Exit Event or a Sale of the
Company if, after giving effect to any vesting of the Tranche 2 Shares on such
Exit Event or Sale of the Company, Investors’ Total Return is greater than 200%
and the Investor IRR exceeds 15%.

 

-2-



--------------------------------------------------------------------------------

2. The Tranche 3 Shares will vest as follows:

(i) 50% on and after the earliest to occur of an Exit Event, Sale of the Company
and December 1, 2011; and

(ii) 50% upon an Exit Event or a Sale of the Company if, after giving effect to
any vesting of the Tranche 2 Shares and/or the Tranche 3 Shares on an Exit Event
or Sale of the Company, Investors’ Total Return is greater than 200% and the
Investor IRR exceeds 15%.

3. To the extent that a previously unvested Tranche 2 or Tranche 3 Share fails
to vest upon an Exit Event pursuant to Section 6.B.1 or 6.B.2, such Tranche 2 or
Tranche 3 Share shall automatically and immediately be forfeited pursuant to
Section 4 of this Agreement following such Exit Event.

4. Notwithstanding the foregoing provisions of this Section 6 (but subject to
prior forfeiture of unvested Shares pursuant to Section 4, in which case such
Shares shall be deemed not to be outstanding), 100% of a Grantee’s outstanding
and unvested Tranche 2 Shares and Tranche 3 Shares shall vest immediately upon
an Initial Public Offering if such Initial Public Offering (i) occurs prior to
an Exit Event or (ii) occurs in connection with an Exit Event (whether or not
such Exit Event otherwise would result in vesting of Shares pursuant to
Section 6.B.1 or 6.B.2).

5. Notwithstanding any other provision of this Section 6.B, a Grantee who is the
holder of a Tranche 2 or Tranche 3 Share that vests pursuant to Section 6.B.1 or
6.B.2 due to an Exit Event or Sale of the Company that occurs prior to the end
of the third anniversary of the date of grant of such Tranche 2 or Tranche 3
Share shall forfeit such a vested Share upon his or her termination of
Employment with the Company before the third anniversary of the date of grant of
such a Share for any reason other than death, disability, a termination by the
Company without Cause, or a termination by the Grantee for Good Reason.

Notwithstanding the foregoing provisions of this Section 6 (but subject to any
contrary provision of this Agreement or any other written agreement between the
Company and the Grantee with respect to vesting and termination of Shares
granted under the Plan), no Shares shall vest on any date specified above unless
the Grantee’s Employment with the Company or its subsidiaries is then, and since
the Grant Date has been, continuous.

7. Non-Competition Provisions. In consideration of the granting of Shares
pursuant to this Agreement and the Plan, the Grantee hereby agrees to the
following terms and conditions:

A. In order to better protect the goodwill of the Company and to prevent the
disclosure of the Company’s trade secrets and confidential information and
thereby help ensure the long-term success of the business, the Grantee, without
prior written

 

-3-



--------------------------------------------------------------------------------

consent of the Company, will not engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, consultant or
otherwise, for a period of one (1) year following the date of the Grantee’s
termination of Employment with the Company, in connection with the development,
advertising, promotion, or sale of any service which is the same as or similar
to or competitive with any services of the Company (including both existing
services as well as services known to the Grantee, as a consequence of the
Grantee’s Employment with the Company, to be in development):

1. with respect to which the Grantee’s work has been directly concerned at any
time during the one (1) year preceding termination of Employment with the
Company; or

2. with respect to which during that period of time the Grantee, as a
consequence of the Grantee’s job performance and duties, acquired knowledge of
trade secrets or other confidential information of the Company.

For purposes of this Section 7, it shall be conclusively presumed that Grantee
has knowledge or information that Grantee was directly exposed to through actual
receipt or review of memos or documents containing such information, or through
actual attendance at meetings at which such information was discussed or
disclosed.

B. The provisions of this Section 7 are not in lieu of, but are in addition to
the continuing obligation of the Grantee (which Grantee hereby acknowledges) to
not use or disclose the Company’s trade secrets and confidential information
known to the Grantee until any particular trade secret or confidential
information becomes generally known (through no fault of the Grantee), whereupon
the restriction on use and disclosure shall cease as of that time. Information
regarding services in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company is
considering for broader use, shall not be deemed generally known until such
broader use is actually commercially implemented.

C. By acceptance of any Shares granted under this Agreement and the terms of the
Plan, the Grantee acknowledges that if Grantee does not comply with Section 7.A
or 7.B, the Company will be entitled to injunctive relief to compel such
compliance. The Grantee acknowledges that the harm caused to the Company by
Grantee’s breach or anticipated breach of Section 7.A or 7.B is by its nature
irreparable because, among other things, it is not readily susceptible of proof
as to the monetary harm that would ensue. The Grantee consents that any interim
or final equitable relief entered by a court of competent jurisdiction shall, at
the request of the Company, be entered on consent and enforced by any court
having jurisdiction over the Grantee, without prejudice, to any right either
party may have to appeal from the proceedings which resulted in any grant of
such relief.

D. If any of the provisions contained in this Section 7 shall for any reason,
whether by application of existing law or law which may develop after the
Grantee’s acceptance of an offer of the granting of Shares, be determined by a
court of competent jurisdiction to be overly broad as to scope of activity,
duration, or territory, the Grantee agrees to join the Company in requesting

 

-4-



--------------------------------------------------------------------------------

such court to construe such provision by limiting or reducing it so as to be
enforceable to the maximum extent compatible with then applicable law. If any
one or more of the terms, provisions, covenants, or restrictions of this
Section 7 shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants and restrictions of this Section 7 shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

8. Representations and Warranties of the Grantee. The Grantee represents and
warrants that:

A. Authorization. The Grantee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Grantee’s obligations
hereunder. This Agreement has been duly executed and delivered by Grantee and is
the legal, valid, and binding obligation of Grantee enforceable against Grantee
in accordance with the terms hereof.

B. No Conflicts. The execution, delivery, and performance by the Grantee of this
Agreement and the consummation by the Grantee of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Grantee is subject, (ii) violate any order, judgment or decree applicable to the
Grantee, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Grantee is a
party or by which the Grantee is bound.

C. Review, etc. The Grantee has thoroughly reviewed this Agreement in its
entirety. The Grantee has had an opportunity to obtain the advice of counsel
(other than counsel to the Company or its Affiliates) prior to executing this
Agreement, and fully understands all provisions of the Plan and this Agreement.

D. Investment Intent. The Grantee is acquiring the Shares solely for the
Grantee’s own account for investment and not with a view to or for sale in
connection with any distribution of the Shares or any portion thereof and not
with any present intention of selling, offering to sell or otherwise disposing
of or distributing the Shares or any portion thereof in any transaction other
than a transaction exempt from registration under the Securities Act. The
Grantee further represents that the entire legal and beneficial interest of the
Shares is being acquired, and will be held, for the account of the Grantee only
and neither in whole nor in part for any other person.

E. Information Concerning the Company. The Grantee is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Shares. The Grantee further represents and warrants that the Grantee has
discussed the Company and its plans, operations and financial condition with its
officers, has received all such information as the Grantee deems necessary and
appropriate to enable the Grantee to evaluate the financial risk inherent in
acquiring the Shares and has received satisfactory and complete information
concerning the business and financial condition of the Company in response to
all inquiries in respect thereof.

 

-5-



--------------------------------------------------------------------------------

F. Capacity to Protect Interests. The Grantee has either (i) a preexisting
personal or business relationship with the Company or any of its officers,
directors, or controlling persons, consisting of personal or business contacts
of a nature and duration to enable the Grantee to be aware of the character,
business acumen and general business and financial circumstances of the person
with whom such relationship exists, or (ii) such knowledge and experience in
financial and business matters as to make the Grantee capable of evaluating the
merits and risks of an investment in the Shares and to protect the Grantee’s own
interests in the transaction, or (iii) both such relationship and such knowledge
and experience.

9. Company Representations.

A. Authorization. The Company has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Company’s obligations
hereunder. This Agreement has been duly executed and delivered by the Company
and is the legal, valid, and binding obligation of the Company enforceable
against the Company in accordance with the terms hereof.

B. No Conflicts. The execution, delivery, and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Company is subject, (ii) violate any order, judgment or decree applicable to the
Company, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Company is a
party or by which the Company is bound.

10. Legend. Any certificates representing Shares shall contain a legend
substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY’S 2006 EXECUTIVE INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND WEST CORPORATION. COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF WEST CORPORATION.

Upon the request of the Grantee, as soon as practicable following the vesting of
any such Shares the Company shall cause a certificate or certificates covering
such Shares, without the aforesaid legend, to be issued and delivered to the
Grantee. If any Shares are held in book-entry form, the Company may take such
steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such Shares.

11. Dividends, etc. The Grantee shall be entitled to (i) receive any and all
dividends or other distributions paid with respect to those vested and unvested
Shares of which the Grantee is the record owner on the record date for such
dividend or other distribution, and (ii) subject to the terms of the
Stockholders Agreement, vote any Shares of which the Grantee is the record owner
on the record

 

-6-



--------------------------------------------------------------------------------

date for such vote; provided, however, that any property (other than cash)
distributed with respect to a share of Stock (the “Associated Share”) acquired
hereunder, including without limitation a distribution of Stock by reason of a
stock dividend, stock split or otherwise, or a distribution of other securities
with respect to an Associated Share, shall be subject to the restrictions of
this Agreement in the same manner and for so long as the Associated Share
remains subject to such restrictions, and shall be promptly forfeited if and
when the Associated Share is so forfeited; and further provided, that the
Administrator may require that any cash distribution with respect to the Shares
other than a normal cash dividend be placed in escrow or otherwise made subject
to such restrictions as the Administrator deems appropriate to carry out the
intent of the Plan. Any amount so placed in escrow shall be paid to the Grantee
promptly upon the vesting, if any, of the Associated Shares. References in this
Agreement to the Shares shall refer, mutatis mutandis, to any such restricted
amounts.

12. Sale of Vested Shares. The Grantee understands that the sale of any Share,
once it has vested, will remain subject to (i) satisfaction of applicable tax
withholding requirements, if any, with respect to the vesting or transfer of
such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; (iii) applicable requirements of federal and state securities
laws; and (iv) the terms and conditions of the Stockholders Agreement to the
extent that they are then in effect.

13. Certain Tax Matters and Special Bonus. The Grantee expressly acknowledges
the following:

A. The Grantee has been advised to confer promptly with a professional tax
advisor to consider whether the Grantee should make a so-called “83(b) election”
with respect to the Shares. Any such election, to be effective, must be made in
accordance with applicable regulations and within thirty (30) days following the
date of this Award and the Grantee must provide the Company with a copy of the
83(b) election prior to filing. The Company has made no recommendation to the
Grantee with respect to the advisability of making such an election.

B. The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such Shares, may give rise to “wages” subject to
withholding. Except to the extent provided in Section 13.C below, the Grantee
expressly acknowledges and agrees that his or her rights hereunder are subject
to his or her promptly paying to the Company in cash (or by such other means as
may be acceptable to the Company in its discretion), all taxes required to be
withheld in connection with such award, vesting or payment. The Administrator
shall, at the election of the Participant, hold back shares of Stock from an
Award or permit a Participant to tender previously owned shares of Stock in
satisfaction of tax withholding requirements (but not in excess of the
applicable minimum statutory withholding rate).

C. The Company hereby agrees that if, and only if, the Grantee makes a timely
83(b) election with respect to all of the Shares, the Company will pay to the
Grantee a special bonus (the “Special Bonus”) in an amount that after reduction
for all taxes with respect to such Special Bonus equals the amount of the income
tax due in respect of the Shares as a result of the filing of such

 

-7-



--------------------------------------------------------------------------------

83(b) election; provided, that to the extent any Special Bonus would be
considered “deferred compensation” for purposes of Section 409A of the Code, the
manner and time of payment, and the provisions of this subsection C, shall be
adjusted to the extent necessary (but only to the extent necessary) to comply
with the requirements of Section 409A with respect to such payment so that the
payment does not give rise to the interest or additional tax amounts described
at Section 409A(a)(1)(B) or Section 409A(b)(4) of the Code (the “Section 409A
penalties”); and further provided, that if, notwithstanding the immediately
preceding proviso, the Special Bonus cannot be made to conform to the
requirements of Section 409A of the Code, the amount of the Special Bonus shall
be determined without regard to any gross-up for the Section 409A penalties. The
Company shall apply a portion of any Special Bonus to satisfy in full any
required withholding or other taxes required to be withheld in connection with
the Award or such Special Bonus and shall pay the remaining portion on or prior
to April 15th of the year following the year of the Grant Date.

14. Definitions. The initially capitalized term Grantee shall have the meaning
set forth on the first page of this Agreement; initially capitalized terms not
otherwise defined herein shall have the meaning provided in the Plan and the
Stockholders Agreement, and, as used herein, the following terms shall have the
meanings set forth below:

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

“Cause” has the meaning set forth in the Plan.

“Change of Control” has the meaning set forth in the Stockholders Agreement.

“Consolidated EBITDA” has the meaning set forth in the Credit Agreement,
determined on the basis of the financial information most recently delivered to
the Administrative Agent (as defined in the Credit Agreement) pursuant to
Section 6.01(a) or (b) of the Credit Agreement, or, in the event that the Credit
Agreement has expired or been terminated, as determined by the Board.

“Credit Agreement” shall mean the Credit Agreement, dated as of October 24,
2006, among the Company, the Lenders party thereto, Lehman Commercial Paper
Inc., as Administrative Agent and the other Agents named therein, as amended,
modified and supplemented from time to time.

“Employment” has the meaning set forth in the Plan.

“Exit Event” means a transaction which results in the sale of at least 80% of
the Company’s Stock held by the Investors immediately prior to such event for
cash or marketable securities.

“Good Reason” means without the Grantee’s express written consent, the
occurrence of any of the following events: (1) either (i) a reduction in any
material respect in the Grantee’s position(s), duties or responsibilities with
the Company, or (ii) an adverse change in the Grantee’s reporting
responsibilities, titles or offices with the Company, other than, for purposes
of clauses (i) and (ii), a

 

-8-



--------------------------------------------------------------------------------

reduction or adverse change attributable to the fact that the Company is no
longer a publicly-held company; (2) a reduction of 10 percent (10%) or more in
the Grantee’s rate of annual base salary; (3) any requirement of the Company
that the Grantee be based more than 50 miles from the facility where the Grantee
is based on the date of grant; or (4) the failure of the Company to provide the
Grantee with target bonus opportunities and employee benefits (excluding
equity-based compensation, equity-based benefits and nonqualified deferred
compensation) that are substantially comparable in the aggregate to the target
bonus opportunities and employee benefits provided to the Grantee by the Company
and its affiliated companies immediately prior to the date of grant; provided,
however, that an isolated, insubstantial and inadvertent action taken in good
faith and which is remedied by the Company or any of its affiliated companies
promptly after receipt of notice thereof given by the Grantee shall not
constitute Good Reason.

“Initial Investor Shares” has the meaning set forth in the Stockholders
Agreement and shall include any stock, securities or other property or interests
received by the Investors in respect of the Initial Investor Shares in
connection with any stock dividend or other similar distribution, stock split or
combination of shares, recapitalization, conversion, reorganization,
consolidation, split-up, spin-off, combination, repurchase, merger, exchange of
stock or other transaction or event that affects the Company’s capital stock
occurring after the date of issuance, but shall not include any Investor Shares
acquired after the date of issuance.

“Initial Public Offering” has the meaning set forth in the Stockholders
Agreement.

“Investor IRR” means the internal rate of return of all of the Investors,
measured in the aggregate, on their cost basis in the Initial Investor Shares.
The internal rate of return shall take into account the amount and timing of all
cash dividends and distributions to such Investors in respect of their Initial
Investor Shares, all cash proceeds from the sale or other disposition of such
Initial Investor Shares and the fair market value, as determined in good faith
by the Board, of any other property, securities or other consideration received
by the Investors in respect of such Initial Investor Shares. If the Exit Event
or Sale of the Company is one which results in the sale of less than 100% of the
Company’s Stock held by the Investors immediately prior to such event, the
internal rate of return shall also take into account the fair market value, as
determined by the Board, of the portion of the Company’s Stock attributable to
the Initial Investor Shares held by the Investors immediately after such Exit
Event or Sale of the Company.

“Investor Shares” has the meaning set forth in the Stockholders Agreement and
shall include any stock, securities or other property or interests received by
the Investors in respect of the Investor Shares in connection with any stock
dividend or other similar distribution, stock split or combination of shares,
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, repurchase, merger, exchange of stock or other transaction or event
that affects the Company’s capital stock occurring after the date of issuance.

“Investors” shall have the meaning set forth in the Stockholders Agreement.

“Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.

 

-9-



--------------------------------------------------------------------------------

“Sale of the Company” shall mean the occurrence of any of the following:

(a) a sale or other disposition of the assets of the Company and its
Subsidiaries (it being understood that a Subsidiary shall constitute an asset
for purposes of this definition) which, taken as a whole, accounted for 80% or
more of the Company’s Consolidated EBITDA as of the date of such sale or other
disposition; or

(b) a transaction which results in the sale or other disposition (including by
merger or recapitalization) of at least 80% of the Company’s Stock held by the
Investors immediately prior to such event for consideration other than cash or
marketable securities.

“Total Return” shall mean the number, expressed as a percentage, equal to
(1) the sum of, in each case measured from October 24, 2006, (i) all cash
dividends and distributions to the Investors in respect of their Initial
Investor Shares, (ii) all cash proceeds from the sale or other disposition of
such Initial Investor Shares, (iii) the fair market value, as determined in good
faith by the Board, of any other property, securities or other consideration
received by the Investors in respect of such Initial Investor Shares, and,
(iv) solely in the case of (A) an Exit Event which results in the sale of less
than 100% of the Company’s Stock held by the Investors immediately prior to such
event or (B) a Sale of the Company, the fair market value, as determined by the
Board, of the portion of the Company’s Stock attributable to the Initial
Investor Shares held by the Investors immediately after such Exit Event or Sale
of the Company, divided by (2) the cost of such Initial Investor Shares.

“Vest” or “vest” as used herein with respect to any Share means the lapsing of
the restrictions described herein with respect to such Share.

15. General. For purposes of this Agreement and any determinations to be made by
the Administrator or Compensation Committee, as the case may be, hereunder, the
determinations by the Administrator or Compensation Committee, as the case may
be, shall be binding upon the Grantee and any transferee.

[Remainder of the page intentionally left blank]

 

-10-



--------------------------------------------------------------------------------

Very truly yours,

/s/ Thomas B. Barker

Thomas B. Barker

Address:

 

On file with the Company

Dated May 4, 2009

The foregoing Restricted Stock

Award and Special Bonus Agreement is hereby accepted:

 

WEST CORPORATION

/s/ David C. Mussman

Name:   David C. Mussman Title:  

Executive Vice President, Secretary

and General Counsel